          Case 2:17-cv-03829-JAT Document 316 Filed 03/22/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Lee Michael Beitman,                               No. CV-17-03829-PHX-JAT
10                   Plaintiff,                          FINDINGS OF FACT AND
                                                         CONCLUSIONS OF LAW
11    v.
12    Correct Clear Solutions, et al.,
13                   Defendants.
14
15            Plaintiff Lee Michael Beitman filed suit against Defendants Corizon Health Inc.,
16   Martin Gruenberg, Charles L. Ryan, Correct Care Solutions, and David Shinn alleging

17   claims under 42 U.S.C. § 1983 and requesting damages and injunctive relief. (Doc. 7).
18   Beginning March 15, 2021, the Court conducted a three-day jury trial. At the jury trial,

19   Plaintiff and Defendants offered evidence pertaining to both Plaintiff’s damages claims

20   and request for injunctive relief. At the close of trial, the jury found against Plaintiff and
21   for Defendants on all claims, and the Court determined judgment should be entered for
22   Defendant Shinn on the injunctive relief claim at issue. (Doc. 301). Pursuant to Federal

23   Rule of Civil Procedure 52, the Court makes the following findings of fact and conclusions

24   of law regarding Plaintiff’s request for injunctive relief.

25   I.       FINDINGS OF FACT

26            Plaintiff was admitted as an inmate at the Arizona Department of Corrections
27   (“ADC”) in 2014. (Doc. 310). In 2015, Plaintiff was involved in an altercation with other
28   inmates in which he suffered injuries. (Id.). Defendant Ryan was the Director of the ADC
      Case 2:17-cv-03829-JAT Document 316 Filed 03/22/21 Page 2 of 3



 1   at the time of the 2015 altercation. (Id.). Plaintiff filed the instant claim for injunctive relief
 2   against Defendant Ryan in his official capacity alleging that Plaintiff’s Eight Amendment
 3   rights are being violated by Defendant Shinn’s deliberate indifference to Plaintiff’s serious
 4   medical need. (Id.). Defendant Shinn became the Director of the ADC in 2019. (Id.). On
 5   March 18, 2020, Defendant Shinn was substituted as the defendant for Plaintiff’s official
 6   capacity claim for injunctive relief. (Doc. 162).
 7          At trial, Plaintiff presented no evidence to differentiate the medical care he is
 8   currently receiving from the ADC under Defendant Shinn from the medical care he
 9   received from the ADC under Defendant Ryan. (See Docs. 310, 311, 312, 313, 314).
10   Further, Plaintiff presented no medical evidence or expert testimony that the injunction he
11   seeks, to consult with a maxillofacial specialist, is medically necessary or appropriate. (See
12   id.). Additionally, Plaintiff presented no medical or expert testimony that the treatment he
13   received for his injuries was inadequate. (See id.). At the close of evidence, the Court
14   determined that Defendant Ryan was entitled to judgment as a matter of law under Rule
15   50, and the jury found against Plaintiff on all claims. (Doc. 314). This Court accepts the
16   jury’s finding that Defendants were not deliberately indifferent to a serious medical need
17   of Plaintiff.
18   II.    CONCLUSIONS OF LAW
19          For an incarcerated plaintiff to prove a claim for improper medical treatment under
20   the Eighth Amendment, the plaintiff must prove that prison officials acted with deliberate
21   indifference to the plaintiff’s serious medical need. Estelle v. Gamble, 429 U.S. 97, 104,
22   106 (1976). The jury found, and the Court accepts, that no Defendant acted with deliberate
23   indifference to a serious medical need of Plaintiff. (See Doc. 314). Because no Defendant
24   acted with deliberate indifference to a serious medical need of Plaintiff, the Court
25   determined judgment should be entered in favor of Defendant Shinn under Rule 52. (Doc.
26   314). Further, because Plaintiff presented no medical evidence or expert testimony to
27   support the injunction he seeks, Plaintiff has failed to show that his requested relief should
28   be granted.


                                                    -2-
      Case 2:17-cv-03829-JAT Document 316 Filed 03/22/21 Page 3 of 3



 1   III.   CONCLUSION
 2          Accordingly,
 3          IT IS ORDERED amending the minute entry for March 17, 2021 (Doc. 301) at
 4   4:43 p.m. to read:
 5          “4:43 p.m. Court reconvenes. Ms. Barnes moves that the Court, in light of the jury
 6   verdict in favor of the Defendants, include Defendant Shinn in the judgment entered. Upon
 7   Plaintiff raising no objection, it is so ORDERED.”
 8          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment for
 9   Defendants Corizon Health Incorporated, Martin Gruenberg, and Correct Care Solutions
10   based on the jury verdicts (Doc. 303); for Charles L. Ryan based on the Court’s order (Doc.
11   301); for David Shinn based on these Findings of Fact and Conclusions of Law; and for
12   Bennie Rollins based on the Court’s order (Doc. 57).
13          Dated this 19th day of March, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
